TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00443-CV



                                  Jeffrey T. Hanson, Appellant

                                                 v.

 NNN Met Center 15 5, LLC; NNN Met Center 15 6, LLC; NNN Met Center 15 7, LLC;
NNN Met Center 15 8, LLC; NNN Met Center 15 10, LLC; NNN Met Center 15 11, LLC;
NNN Met Center 15 16, LLC; NNN Met Center 15 18, LLC; NNN Met Center 15 19, LLC;
NNN Met Center 15 21, LLC; NNN Met Center 15 22, LLC; NNN Met Center 15 23, LLC;
NNN Met Center 15 25, LLC; NNN Met Center 15 26, LLC; NNN Met Center 15 27, LLC;
NNN Met Center 15 28, LLC; NNN Met Center 15 29, LLC; NNN Met Center 15 30, LLC;
NNN Met Center 15 31, LLC; NNN Met Center 15 32, LLC; NNN Met Center 15 33, LLC;
NNN Met Center 15 35, LLC; NNN Met Center 15 36, LLC; NNN Met Center 15 38, LLC;
      NNN Met Center 15 39, LLC; and NNN 1 & 2 Met Center TIC, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-GN-12-001271, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellees filed a status report in this abated appeal requesting that we continue the

abatement of this appeal for 30 days while the parties finalize a settlement agreement. Appellant

does not oppose this request. We abate the appeal until August 7, 2014. All appellate deadlines will

be tolled during the period of abatement. The parties shall submit either a motion to reinstate or a

joint status report concerning the status of settlement negotiations no later than August 7, 2014.
                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Abated

Filed: July 11, 2014




                                               2